
	

115 S635 IS: Jury Access for Capable Citizens and Equality in Service Selection Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 635
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mrs. Shaheen (for herself, Ms. Collins, Mr. Whitehouse, Mr. Markey, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prohibit the exclusion of individuals from service on a
			 Federal jury on account of sexual orientation or gender identity.
	
	
		1.Short title
 This Act may be cited as the Jury Access for Capable Citizens and Equality in Service Selection Act of 2017 or the Jury ACCESS Act.
 2.Exclusion from federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex,. 